In an action *737to recover for work, labor and materials, and for money had and received, based upon the defendants’ fraud and breach of warranty, the plaintiffs appeal, as limited by their brief and by prior orders of this court: (1) from so much of an order of the Supreme Court, Kings County, entered March 5, 1957, as grants the motion of defendants, Planet Construction Corp. and Levine for summary judgment dismissing the amended complaint; and (2) from the judgment entered on such order. Order, insofar as appealed from, and judgment affirmed, with $10 costs and disbursements. No opinion. Beldoek, Acting P. J., TJghetta, ICleinfeld, Pette and Brennan, JJ., concur.